Title: To Thomas Jefferson from John C. Calhoun, 29 December 1824
From: Calhoun, John C.
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Washington
                            29th Decr 1824
                        
                    You can have no more satisfactory proof of the growing reputation of your University, than the great anxiety, which is manifested by many of our most scientifick citizens to be attached to it, as professors. Among others, I have been requested by mr Levins (whose letter is enclosed) to bring his name under your notice.I am very favourably impressed with his qualifications. He was one of the visitors at the late examination at West Point, and has left with the officers of that institution a most favourable impression both as to his acquirements and character.With the highest regard I am & &c
                        J. C. Calhoun
                    